Citation Nr: 1200052	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-33 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978 and from October 1992 to April 1993.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2005 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus is remanded to the RO via the Appeals Management Center in Washington, D.C.

At the hearing before the Board in September 2011, the Veteran raised a claim of clear and unmistakable error in the April 1984 rating decision which denied service connection for bilateral pes planus on the grounds that this disability existed prior to service and was not aggravated by service.  As this issue has not been developed for appellate review, the Board refers this issue for any appropriate action.


FINDINGS OF FACT

1.  On September 13, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  On September 13, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hepatitis.

3.  The Board denied service connection for a low back disability in a final decision dated July 2003.  

4.  The evidence received subsequent to the Board's July 2003 final decision includes private and VA treatment records, Social Security Administration records, lay statements, and hearing testimony; this evidence is not new and material evidence and does not raise a reasonable possibility of substantiating the claim of service connection for a low back disability.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The Board's July 2003 decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2011).

4.  New and material evidence has not been presented since the July 2003 Board decision denying service connection for a low back disability; thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Posttraumatic Stress Disorder and Hepatitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On September 13, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested at a hearing before the Board that the issues of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder; and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hepatitis be withdrawn from appellate jurisdiction.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

Preliminarily, the Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

II.  Low Back Disability

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to claims to reopen, VA must both notify a veteran of the evidence and information that is necessary to reopen the claim and notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In December 2004, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to reopen his service connection claim for a low back disability.  The notice letter defined the terms "new and material evidence" and advised the Veteran that his claim for service connection was previously denied because the medical evidence did not show that the Veteran's low back disability was incurred in or aggravated by service.  The Veteran was further instructed not to submit repetitive or cumulative evidence.  He was also encouraged to identify outstanding pertinent evidence that VA could obtain on his behalf.  The Veteran received similar information, along with complete notification of the new and material evidence standards in the December 2005 rating decision currently on appeal.  38 C.F.R. § 3.159.

The Board finds that a reasonable person could be expected to understand what information and evidence was required to reopen the claim of entitlement to service connection for a low back disability.  The information provided allowed the Veteran to effectively participate in the appeal process and the Veteran also provided hearing testimony in which he attempted to demonstrate the existence of aggravation.  Moreover, the Veteran has had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post-service treatment records have been obtained.  Social Security Administration records have also been obtained and associated with the claims file.  

During the September 2011 Board hearing, the Veteran's representative questioned the adequacy of the 2001 VA medical opinion considered by the Board in its July 2003 final decision with regard to the Veteran's claim for entitlement to service connection for a low back disability.  However, with regard to the instant appeal, VA is not required to provide a new medical examination to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability even with VA's assistance.  Shade, 24 Vet. App. at 116-18.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In a rating decision dated June 1998, the issue of entitlement to service connection for a low back disorder, claimed as low back strain, was denied on the basis that a low back disorder was not incurred in or aggravated by military service.  In October 2000, the Board remanded Veteran's claim for entitlement to service connection for a low back disorder for additional evidentiary development, to include obtaining outstanding private treatment records and affording the Veteran a VA examination.  Following completion of the requested development, the Board issued a decision in July 2003, which denied the Veteran's service connection claim for a low back disorder.  The basis of this decision was that the Veteran had a low back disability which existed prior to his second period of active service, October 1992 to April 1993, but was not aggravated by subsequent incidents during a period of active duty or inactive duty training.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.306 (2011).  The Veteran was notified of this decision, provided his appellate rights, and filed a motion for reconsideration with the Board in December 2003.  The Board denied the Veteran's motion that same month.  The Veteran then appealed the Board's July 2003 decision to the United States Court of Appeals for Veterans Claims which was dismissed for lack of jurisdiction in August 2004.  Accordingly, the Board's July 2003 decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.1100, 20.1104.

Thereafter, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disability, claimed as lumbosacral strain, in October 2004.  The RO denied the Veteran's claim on the grounds that he failed to submit new and material evidence.  In this context, the Veteran was advised to submit evidence showing that he had a low back condition that was incurred in or aggravated by his military service.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The issue of reopening must be confined to the subject of the existence of new and material evidence alone and does not include a separate outcome-based element.  See Shade, 24 Vet. App. at 121.

The Veteran's current claim to reopen service connection for a low back disability, variously diagnosed as lumbar spondylosis, lumbar disc disease, herniated discs, and chronic back pain, is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23Vet. App. 199, 203-04 (2009).  Thus, new and material evidence is necessary to reopen the claim. 

The evidence of record at the time of the July 2003 Board decision consisted of the Veteran's service treatment records, service personnel records, lay statements, VA treatment records, and private treatment records.  The evidence now of record includes additional VA and private treatment records, Social Security Administration records, lay statements, and hearing testimony before the Board. 

Included with the claims file are private treatment records associated with the Veteran's application for Social Security Disability benefits.  In a report from A. K., M.D., in April 1998, the Veteran reported injuring his back in August 1997 while getting out of a recliner-type chair.  The Veteran stated that a magnetic resonance imaging (MRI) scan in September 1997 revealed evidence of disc herniations and bulging at different levels, as well as arthritic changes which were previously unknown.  The Veteran described unrelenting back pain since this incident and had not worked since August 1997.  The diagnosis was "[c]hronic back pain syndrome in the lumbosacral region, per patient report disc bulging, disc herniation, and arthritis on recent MRI scan in September of 1997."

The Veteran was afforded another orthopedic examination in August 2003 in connection with his application for Social Security Disability benefits.  The Veteran reported subjective complaints of low back pain since injuring his back in service in 1997 or 1998.  According to the Veteran, diagnostic testing revealed "some sort of" central disc bulging and degenerative disease of the lumbar spine.  The Veteran denied a history of back surgery or use of an assistive device.  The diagnosis was degenerative disc disease of the lumbar spine with low back pain.  

A report from J. M., M.D. in March 2004 indicated that the Veteran reported having multiple medical problems, including chronic back pain.  The diagnosis was chronic back pain.  

The Veteran underwent another orthopedic consultation in connection with his application for Social Security Disability benefits in September 2004.  The Veteran reported subjective complaints of low back pain and a history of "deteriorating disks."  An electromyographic (EMG) study in August 2004 was normal.  The diagnosis was degenerative joint disease and pain in the low back.

S. R., M.D. evaluated the Veteran in May 2005 after the Veteran reported subjective complaints of low back pain.  The Veteran stated that these symptoms were present for more than eight years.  However, Dr. R. noted that the Veteran's past medical history contained no references to a back disability.  The diagnoses were low back pain, lumbar spondylosis, and lumbar disc disease, with a normal EMG in August 2004. 

At a VA medical clinic in December 2005, the Veteran reported an in-service injury 20 years previously while moving cargo, and stated that he experienced rather constant back pain at L3-4, with radiation to the left hip and medial aspect of the left thigh.  The diagnoses were degenerative disc disease and spondylosis at L3-4.

At a VA physical medicine and rehabilitation consultation in October 2007, the Veteran stated that he hurt his back in 1983 while on a weekend drill and subsequently reinjured it on two occasions while shoveling snow and moving a heavy door.  The impression was chronic, recurrent back pain and degenerative disc disease of the lumbar spine, among other conditions.

An April 2008 VA oncology treatment note described the Veteran's past medical history as being significant for degenerative disc disease of the intervertebral disc of the thoracolumbar spine since 1997.

At a hearing before the Board in September 2011, the Veteran's representative took exception to the manner in which the evidence of record was characterized at the time of the Board's final decision in 2003.  She described the Board's decision in 2003 as "very slanted," and stated that a 2001 VA medical opinion used to deny the Veteran's claim at that time was "tainted."  The representative also expressed the opinion that the Veteran's herniated discs found on MRI within one month of the August 1997 incident were "entirely different" than the spondylosis referenced in the 2001 VA medical opinion.  The Veteran also provided testimony regarding the circumstances surrounding the August 1997 back injury, which in his opinion, demonstrated aggravation of a preexisting back disability.  The Board left the record open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of the current claim.  Neither the Veteran nor his representative submitted additional evidence after the hearing. 

As noted above, the Veteran's claim to reopen the of entitlement to service connection for a low back disability was previously denied because the Veteran's low back disability was found to exist prior to his second period of active service and was not aggravated by service.  Thus, the evidence submitted after the final July 2003 Board decision must relate to this fact.  The Board concludes that new and material evidence has not been submitted in this case.

While the Veteran has submitted evidence not previously submitted to agency decision-makers in the form of VA treatment records, private treatment records, Social Security Administration records, lay statements, and hearing testimony, it is "new."  However, this evidence is not "material" as when considered by itself or when considered with previous evidence of record, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  

The evidence described above confirms that the Veteran had a longstanding back disability, variously diagnosed as lumbar spondylosis, lumbar disc disease, herniated discs, and chronic back pain.  However, none of the "new" evidence submitted by the Veteran shows that his pre-existing low back disability was aggravated by his military service. 

The evidence of record reflects, and has reflected since the Board's final July 2003 decision, that the Veteran had a longstanding back disability prior to his second period of active service and a subsequent back injury in 1997.  These facts are not in dispute.  Moreover, while the Veteran in this case submitted new evidence, it is not material in that it did not address the only element upon which his claim previously had been denied, aggravation of a preexisting low back disability.  Therefore, the evidence received since the July 2003 Board decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for a low back disorder.  Accordingly, the evidence received since the July 2003 Board decision does not raise a reasonable possibility of substantiating the claims even with VA's assistance.  Shade, 24 Vet. App. at 116-18.  As the Veteran has failed to submit evidence showing or even suggesting aggravation of a preexisting low back disability, reopening the claim is not warranted in this instance.  

Furthermore, the Veteran's and his representative's assertions that his preexisting low back disability was aggravated by his period of military service are cumulative of arguments presented in connection with the previously denied claim.  As the Veteran and his representative do not have the required medical training, the Board finds that any statements made by the Veteran or his representative in this regard are of limited probative value.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Nevertheless, given the redundant nature of the Veteran's lay statements and hearing testimony concerning the issue of aggravation, which are similar to those of record at the time of the last final denial in July 2003, such statements made by the Veteran and his representative are insufficient to serve as the basis to reopen the current claim.

As previously stated, the Veteran evidence of record since the July 2003 Board decision is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim.  In this case, evidence showing that the Veteran's preexisting low back disability was aggravated by his period of service was required.  The additional evidence of record does not support such a finding.  

As new and material evidence to reopen the claim of entitlement to service connection for a low back disorder has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder is dismissed.

The issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hepatitis is dismissed.

New and material evidence to reopen a claim of entitlement to service connection for a low back disability has not been presented; thus, the appeal is denied.


REMAND

At the hearing before the Board in September 2011, the Veteran raised a claim of clear and unmistakable error in the RO's April 1984 rating decision, which denied service connection for bilateral pes planus based on the finding that this disability existed prior to service and was not aggravated by service.  

In particular, the Veteran alleges that the RO erroneously concluded that his bilateral pes planus existed prior to service.  The Veteran contends that his entrance examination in 1974 was negative for any evidence of pes planus and that he was diagnosed with this disorder in service in April 1975.  The Veteran asserts that the in-service treatment record dated August 1975 contained a typographical error, indicating that he had pes planus for five years, when he only had it for five months.  The Veteran has also reported a continuity of foot problems since service.  

In light of the Veteran's contentions above, the Board finds that the Veteran's claim as to whether new and material evidence was submitted to reopen the issue of entitlement to service connection for bilateral pes planus is inextricably intertwined with his allegation of clear and unmistakable error in the RO's April 1984 decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be provided with proper notice of the information and evidence needed to substantiate his claim of clear and unmistakable error in the April 1984 rating decision.   

2.  Thereafter, the RO must adjudicate the issue of whether the April 1984 rating decision that denied entitlement to service connection for bilateral pes planus contained clear and unmistakable error, and readjudicate the Veteran's claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an appropriate period of time to respond, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


